Citation Nr: 1806459	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-07 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumtic stress disorder (PTSD) and attention deficit hyperactivity disorder (ADHD), inattentive type.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel





INTRODUCTION

The Veteran had active military service in the U.S. Army from September 1986 to December 2010.  

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that, in pertinent part, granted service connection for PTSD and ADHD (a psychiatric disability), rated 10 percent, effective January 1, 2011 (day after separation from service).  Jurisdiction of the Veteran's claims file remained with the RO in Columbia, South Carolina.  In an October 2013 rating decision, the Veteran was granted an increased initial disability rating of 30 percent for his psychiatric disability, also effective January 1, 2011.  He continues to disagree with the initial disability rating assigned.

In June 2016, the Veteran submitted additional medical evidence for consideration for his claim along with a waiver of initial agency of original jurisdiction (AOJ) consideration of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded VA examinations in August 2010 and June 2013 for his service-connected psychiatric disability.  In February 2016 written argument, the Veteran's representative reported that the Veteran had asserted that his current psychiatric symptoms were worse than those shown during the most recent June 2013 VA examination; therefore, a more current and thorough VA examination was warranted.  In June 2016, the Veteran submitted a VA treatment record dated that same month showing that he had complained of having tremendous trouble with anxiety and panic attacks, which caused him to pass out, sleep problems with nightmares, night sweats, low energy, poor concentration, and depression.  The  treating physician indicated that the Veteran's psychiatric disability had increased in severity.

Given the above, on remand, the Veteran should be afforded a new VA examination to determine the current nature and severity of his mental disorder.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment and private treatment records and associate them with the claims file.  Specifically, the RO should request that the Veteran identify any medical providers from which he received treatment for his mental disorder and request the Veteran's medical records from those sources.  If necessary, the RO should have the Veteran complete appropriate release forms (VA Forms 21-4142 and 21-4142a).  

2.  Once the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and severity of his service-connected psychiatric disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected psychiatric disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the applicable criteria, 38 C.F.R. § 4.130, Diagnostic Codes 9410-9411.  The examiner must explain the rationale for all opinions given.  If he or she is unable to provide any opinion sought, it must be so noted for the record, and the reason therefore explained.

3.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

